     Case: 1:21-cv-02238 Document #: 11 Filed: 05/21/21 Page 1 of 2 PageID #:64




                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


SHENZHEN HAOHUASUAN                           )
TECHNOLOGY CO. LTD.,                          )       Civil Action No.:1 :21-cv-02238
                                              )
                      Plaintiff,              )       Judge Gary Feinerman
               v.                             )
                                              )       Magistrate Judge Beth W. Jantz
Legiral.com, an Internet domain name,         )
                                              )
                                              )
                                              )
                      Defendant               )



                                     NOTICE MOTION


       On Wednesday, May 26, 2021 at 9:30 a.m., or as soon thereafter as counsel may be

heard, counsel for Shenzhen Haohuasuan Technology Co. Ltd. Inc., shall appear before the

Honorable Judge Gary Feinerman, in Courtroom 1908 or on Zoom and present the recently filed

Motion for approval of service by publication, default judgment, and order freezing transfer.




                                             Respectfully submitted,

                                             By:      /Frank Gao/

                                             One of Plaintiff’s attorneys
Frank Gao
David C. Brezina
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                                  1
    Case: 1:21-cv-02238 Document #: 11 Filed: 05/21/21 Page 2 of 2 PageID #:65




                             CERTIFICATE OF SERVICE

      I hereby certify that true and correct copies of the foregoing was by electronic

mailing this 21th day of May, 2021 to:

GoDaddy.com, LLC
14455 N Hayden Rd #226
Scottsdale, AZ 85260
Via Email To:
Courtdisputes@godaddy.com


                                  By:
                                         One of Plaintiff’s attorneys


                                         By:    /Frank Gao/

                                         One of Plaintiff’s attorneys
Frank Gao
David C. Brezina
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                           2
